DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
	Claims 1, 23, and 24 are amended and claims 3, 6, 9, 10, 21, and 22 are cancelled.  Claims 1, 2, 4, 5, 7, 8, 11-20, and 23-28 are now pending before the Office.

Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 22 and 23 are withdrawn in view of the cancellation of the claims.
The 35 USC 103(a) rejections of independent claims 1 and 25 are withdrawn in view of the incorporation of allowable subject matter from claims 21 and 22 and partially from claim 23.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 8, 11-20, and 23-28 are allowed.  
Please see the prior Office Action for the reasons for allowance.  An updated references yielded the following references of note:
Souma (US 2010/0106031)
Ganske et al. (US 2012/0265240)
Hood, Jr. (US 4501280)

Conclusion
Claims 1, 2, 4, 5, 7, 8, 11-20, and 23-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791     

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791